Mr. Justice Gary,
conmrring. I concur in so much of the opinion of Mr. Justice Pope as decides that the deed of conveyance of the land to J. T. Hay, Esq., is not superior to the mortgage herein, and remands the case to the Circuit Court. The ground of my concurrence is because the title of J. T. Hay, Esq., is dependent upon the judgment and execution of Patterson, Renshaw & Co., which were unquestionably affected by the Us pendens, as Patterson, Renshaw *308& Co. were parties to the action for foreclosure of the mortgage.